Case 17-14905-amc      Doc 95    Filed 08/05/19 Entered 08/05/19 11:42:48          Desc Main
                                 Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   ________________________________________________________________________
   In Re:                              :
          Priscilla Stuart             :
                                       :     Case No.:   17-14905AMC
                                       :
   Debtor(s)                           :     Chapter:    13




   CERTIFICATE OF NO RESPONSE MOTION TO MODIFY CHAPTER 13 PLAN



           I, Brad J. Sadek, Esquire, hereby certify that no answer, objection, or other
   responsive pleading or request for hearing has been filed within the time allowed by law
   pertaining to the Motion to Modify Chapter 13 Plan.



   Dated: August 5, 2019

                                                      __________________________
                                                      /s/Brad J. Sadek, Esquire

                                                      Sadek & Cooper Law Offices, LLC
                                                      1315 Walnut Street, #502
                                                      Philadelphia, PA 19107
                                                      215-545-0008
